Exhibit 99 Scripps Networks Interactive reports full year and fourth quarter 2015 financial results Double digit growth in full year revenues and segment profit, driven by strength in advertising and expanding international business Full year 2015 financial highlights: · Revenues increased 13.2 percent to $3.0 billion · Segment profit increased 11.0 percent to $1.2 billion · Adjusted segment profit increased 12.9 percent to $1.3 billion · Net income attributable to SNI increased 21.5 percent to $4.66 per diluted share · Adjusted net income attributable to SNI increases 24.7 percent to $4.94 per diluted share For immediate release Feb. 23, 2016 KNOXVILLE, Tenn. — Scripps Networks Interactive, Inc. (NYSE: SNI) today reported full-year and fourth-quarter 2015 operating results. The company reported an increase of more than 13 percent in annual revenues over the prior year, with segment profit up 11 percent over the same period. The performance was driven by strong advertiser demand for Scripps Networks Interactive’s brands in the United States fueling higher pricing, as well as the continued growth in the company’s international networks including Poland’s leading multi-platform media business TVN. The company’s portfolio of brands including HGTV and Food Network continue to deliver consistent audience growth into 2016, with all six U.S. networks increasing impressions in January compared to the same period in 2015. “These results exemplify the strong and consistent execution of our strategy at Scripps Networks Interactive. Our core television lifestyle networks are growing in demand by viewers and advertisers, while our international expansion continues to make a significant contribution to the overall robust health of the company, “said Kenneth W. Lowe, Chairman, President and Chief Executive Officer. “We continue to build on the success of our powerful lifestyle media brands, and every day we are increasing the number of connections those brands make with consumers around the world. As a result, we’re well positioned to maximize the value we can generate from the audiences we deliver across multiple platforms.” Total Year Results Consolidated operating revenues in 2015 were a record $3.0 billion, an increase of 13.2 percent over the prior year. Advertising revenue was $2.1 billion, an increase of 13.6 percent over the prior year, primarily driven by higher demand and pricing in the U.S. market and growth in our international business. Affiliate fee revenue was $875.0 million, an increase of 9.5percent over the prior year, primarily due to negotiated rate increases and international expansion. Segment profit was $1.2 billion, an increase of 11.0 percent compared with the prior year (see non-GAAP financial measures note for a definition of segment profit). This was driven by revenue growth, cost structure improvements as a result of our restructuring and early retirement program and international expansion. These improvements were partially offset by increases in programming expenses as well as TVN transaction and integration costs and expenses associated with restructuring and reorganization. Adjusted segment profit was $1.3 billion, up 12.9 percent over the prior year.(a) Consolidated net income attributable to Scripps Networks Interactive was $606.8million, or $4.66 per diluted share, compared with $545.3 million, or $3.83per diluted share for the prior year period. This increase was primarily due to improved operating performance and international expansion. Full year 2015 adjusted net income attributable to Scripps Networks Interactive was $642.0 million, or $4.94 per diluted share, a 24.7 percent increase compared with the prior year.(b) Fourth-quarter Results Consolidated operating revenues for the fourth quarter of 2015 were $851.8 million, an increase of 27.3 percent over the prior-year period. Results for the three-month period ended Dec. 31 2015 reflect advertising revenue of $596.5million, up 31.5percent, and affiliate fee revenue of $225.8 million, up 11.8percent, over the prior-year period. Total segment profit was $317.9 million, an increase of 21.5 percent, compared with the prior year, reflecting the strong revenue growth, operating efficiencies as a result of the restructuring and early retirement program and international expansion. These improvements were partially offset by higher programming expense as well as TVN transaction and integration costs and expenses associated with restructuring and reorganization. Adjusted segment profit was $329.4 million, an increase of 19.3 percent, compared with the prior year.(c) Net income attributable to Scripps Networks Interactive was $164.7 million, or $1.27 per diluted share, compared with $131.8 million, or $0.96per diluted share for the prior year period. This increase was primarily due to improved operating performance and international expansion.
